Citation Nr: 1024432	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
bilateral hearing loss.  The Veteran subsequently initiated 
and perfected an appeal of this rating determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  According to the results of an April 2007 VA 
audiological examination, the Veteran has bilateral hearing 
loss disability as defined by VA.  See 38 C.F.R. § 3.385 
(2009).  Thus, the question before the Board is whether such 
a current disability results from a disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002).  

The requirements for service connection for hearing loss as 
defined at 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a Veteran's period of active military service 
in order for service connection to be granted.  
38 C.F.R. § 3.385 does not necessarily preclude a grant of 
service connection for hearing loss that first meets the 
regulatory requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a veteran who seeks to 
establish service connection for a current hearing disability 
may present competent evidence establishing that a current 
hearing disability is the result of an injury or disease 
incurred in service, even if actual hearing loss is not 
demonstrated at service separation.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304 (2009); Hensley, 5 Vet. App. at 159-
60.  If competent evidence sufficiently demonstrated a causal 
relationship between a veteran's in-service exposure to loud 
noise or to other acoustic injury and his current disability, 
it would follow that he incurred an injury (acoustic trauma) 
in service and the requirements of 38 U.S.C.A. § 1110 are 
satisfied.  Hensley at 160.  

In the present case, a history of exposure to training 
weapons, tank engines, and other larger equipment has been 
cited by the Veteran as a possible cause of his current 
bilateral hearing loss.  Review of his DD 214 confirms the 
Veteran had two years of active military service in the U.S. 
Army, serving as a parts man and receiving a rifle marksman 
badge.  Based on this information, the Board finds his 
claimed exposure to training weapons, tanks, and other large 
equipment to be plausible.  

According to the April 2007 VA examination report, the 
Veteran's hearing was "normal" on his discharge 
audiological examination.  The examiner concluded, 
"[h]earing loss is therefore not due to excessive noise 
exposure in the service."  In so deciding, the April 2007 VA 
examiner did not discuss or consider whether acoustic trauma 
from exposure to weapons, tank engines, and large equipment 
during service resulted in the current disability of 
bilateral hearing loss, regardless of whether the Veteran had 
hearing loss as defined by VA at 38 C.F.R. § 3.385 at the 
time of service separation.  

Although the Veteran's induction and discharge audiological 
examination results did not show a depreciable decline in 
hearing acuity, the VA examiner must still discuss whether 
any in-service acoustic trauma or other incident caused a 
future decline in hearing acuity.  This is especially 
important in light of the July 2005 medical examination that 
states the hearing loss "could be the result of noise 
exposure."  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009).  As the April 2007 
audiological opinion is inadequate for rating purposes, 
remand for a new VA audiology opinion is required.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination for the purpose of determining 
the etiology of his current bilateral 
hearing loss disability.  All pertinent 
symptomatology and findings should be 
reported in detail, and the examiner 
should note in the record his/her review 
of the claims file.  

After reviewing the Veteran's medical 
history, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
bilateral hearing loss disability had its 
onset during active duty, or is due to or 
result of acoustic trauma in service.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the Veteran full opportunity to supplement 
the record, adjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case, and should be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised to appear and participate in 
any scheduled VA examination, as failure to do so may result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).

